In a claim to recover damages for personal injuries, the defendant appeals from an order of the Court of Claims (Waldon, J.), dated August 17, 2006, which denied its motion to dismiss the claim as jurisdictionally defective and granted the claimant’s *1145cross motion for leave to amend the claim to add further specific allegations.
Ordered that the order is affirmed, without costs or disbursements.
In light of the recent amendment of Court of Claims Act § 11 (b) (L 2007, ch 606, § 1), retroactively abrogating Kolnacki v State of New York (8 NY3d 277 [2007]), the instant claim was not jurisdictionally defective notwithstanding the absence of an ad damnum clause.
The defendant’s remaining contentions are without merit, or need not be addressed in light of our determination. Crane, J.E, Santucci, Florio, Dillon and Balkin, JJ., concur.